United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2421
                                  ___________

Spencer Pierce,                      *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
John Baldwin, Director of the        *
Iowa Department of Corrections,      * [UNPUBLISHED}
                                     *
           Appellee.                 *
                                ___________

                            Submitted: April 30, 2012
                               Filed: May 8, 2012
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


      Iowa inmate Spencer Pierce appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon careful de novo review, see
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no basis for
reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.